United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3098
                                      ___________

Betty Craig,                         *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *
                                     *
             Appellee.               *
                                ___________

                                Submitted: February 18, 2000

                                     Filed: May 9, 2000
                                      ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MORRIS SHEPPARD ARNOLD,
Circuit Judges.
                              ___________

WOLLMAN, Chief Judge.

      Betty Craig appeals from the district court’s1 judgment affirming the denial of
her application for social security disability benefits under Title II of the Social Security
Act, 42 U.S.C. § 401 et seq. We affirm.


       1
        The Honorable Jerry Cavaneau, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was submitted by consent of the parties under
28 U.S.C. § 636(c).
                                           I.

      Craig was born on August 7, 1952. After obtaining a general equivalency
diploma, Craig received one year of vocational training for office work. Her past
relevant work includes that of a cook, factory worker, convenience store clerk, and
telemarketer. Craig filed an application for disability insurance benefits on October 19,
1994, alleging an onset disability date of December 10, 1993.

      The Social Security Administration denied Craig’s application initially and again
on reconsideration. Craig then requested and received a hearing before an
administrative law judge (ALJ) on August 15, 1996. The ALJ evaluated Craig’s claim
according to the five-step sequential analysis prescribed by the social security
regulations. See 20 C.F.R. §§ 404.1520(a)-(f); Bowen v. Yuckert, 482 U.S. 137, 140-
42 (1987) (describing the five-step analysis). The ALJ found that Craig had not
engaged in substantial employment since December 10, 1993, and that she suffered
from a degenerative back condition, Bell’s palsy,2 headaches, depression, and panic
disorder.

      The ALJ concluded that Craig’s history of Bell’s palsy was a “non-severe
impairment,” and that, although Craig’s other conditions amounted to “severe
impairments,” they did not meet or equal the criteria found in the Listing of
Impairments. See 20 C.F.R. § 404, Subpart P, App. 1. The ALJ then discounted
Craig’s subjective complaints of pain, finding that they were inconsistent with the
overall record in light of the factors set forth in Polaski v. Heckler, 739 F.2d 1320,
1322 (8th Cir. 1984) (subsequent history omitted). Based on these findings, the ALJ
concluded that Craig possessed the residual functional capacity to perform her past


      2
       Bell’s palsy is a partial or complete paralysis of the facial muscles, usually
confined to one side of the face. See Stedman’s Medical Dictionary 1285 (26th ed.
1995).

                                          -2-
relevant work as a telemarketer, which the ALJ characterized as “simple unskilled
sedentary work.”3

        The Appeals Council denied Craig’s request for further review, making the
ALJ’s decision the final decision of the Commissioner. Craig then sought review in the
district court pursuant to 42 U.S.C. § 405(g). The district court granted the
Commissioner’s motion for summary judgment, finding that substantial evidence
supported the Commissioner’s decision to deny Craig disability benefits. On appeal,
Craig contends that the ALJ improperly assessed her residual functional capacity and
failed to evaluate the actual physical and mental demands of her past relevant work as
a telemarketer.

                                           II.

       Our role on review is to determine whether the Commissioner’s findings are
supported by substantial evidence on the record as a whole. See Prosch v. Apfel, 201
F.3d 1010, 1012 (8th Cir. 2000). Substantial evidence is relevant evidence that a
reasonable mind would accept as adequate to support the Commissioner’s conclusion.
See Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir. 1999). In considering whether
existing evidence is substantial, we consider evidence that detracts from the
Commissioner’s decision as well as evidence that supports it. See Prosch, 201 F.3d
at 1012. We may not reverse the Commissioner’s decision merely because substantial
evidence exists in the record that would have supported a contrary outcome. See id.



      3
        Social security regulations define sedentary work as involving lifting no more
than ten pounds at a time and occasionally lifting or carrying articles like docket files,
ledgers, and small tools. Although a sedentary job is generally defined as one that
involves sitting, a certain amount of walking and standing is often necessary in carrying
out job duties. However, the walking and standing should be occasional, and the other
previously mentioned sedentary criteria must be met. See 20 C.F.R. § 404.1567(a).

                                           -3-
       Craig argues that the ALJ improperly assessed her residual functional capacity
by giving insufficient weight to certain parts of the opinion of Dr. Jock Cobb, Craig’s
treating physician. Although the ALJ explicitly relied on Dr. Cobb’s opinion in finding
that Craig “has severe impairments of degenerative disk disease of the lumbar spine,
headaches, and diagnoses of depression and a panic disorder,” Craig argues that the
ALJ failed to appreciate the significance of this evidence and selectively ignored other
portions of Dr. Cobb’s opinion noting that Craig’s ability to reach, push, or pull is
“limited by pain.”

       Although required to develop the record fully and fairly, an ALJ is not required
to discuss all the evidence submitted, and an ALJ’s failure to cite specific evidence
does not indicate that it was not considered. See Black v. Apfel, 143 F.3d 383, 386
(8th Cir. 1998). In addition to the report by Dr. Cobb, the record also contains the
opinions of two consulting physicians, neither of whom made any observations that
would support Craig’s allegations of complete disability. See Hight v. Shalala, 986
F.2d 1242, 1244 n.1 (8th Cir. 1993) (opinions of consulting physicians may constitute
substantial evidence). Thus, given the ALJ’s explicit reliance on some of Dr. Cobb’s
conclusions, we find it “highly unlikely that the ALJ did not consider and reject” those
portions of his report that Craig now points to in support of her appeal. Black, 143
F.3d at 386.

       Moreover, in her testimony before the ALJ, Craig made no mention of any
difficulties reaching, pushing, or pulling, and she stated that she continues to engage in
many normal daily living activities including driving, shopping, visiting with friends and
relatives, and picking up her grandchild. The ALJ determined that Craig’s pain was not
as severe as she alleged, and Craig does not challenge this finding. Therefore, the ALJ
acted properly in disregarding those portions of Dr. Cobb’s report that were based on
Craig’s subjective descriptions to him of her pain levels. See Gaddis v. Chater, 76 F.3d
893, 895-96 (8th Cir. 1996) (ALJ may discount physician’s opinion that is based on
discredited subjective complaints).

                                           -4-
       In addition, even if credited, Dr. Cobb’s observations regarding pain levels
would not conclusively show that Craig cannot engage in substantial gainful activity.
The mere fact that working may cause pain or discomfort does not mandate a finding
of disability, see Jones v. Chater, 86 F.3d 823, 826 (8th Cir. 1996), and indeed Dr.
Cobb’s opinion indicates that Craig is able to stand or walk for four hours out of an
eight-hour day (two without interruption), and to sit for six hours out of an eight-hour
day (two without interruption).

       Regarding Dr. Cobb’s unelaborated observation that Craig suffers from
“moderate depression,” we note that Dr. Cobb is not licensed as a mental health
professional, see Loving v. Dep’t of Health & Human Svcs., 16 F.3d 967, 971 (8th Cir.
1994) (opinions outside physician’s field of expertise carry little weight), and that
Craig’s subsequent treatment records appear to indicate that the problem is reasonably
controllable. Moreover, in Craig’s initial disability report, she made no mention of
depression as a basis for her claim. See Spradling v. Chater, 126 F.3d 1072, 1074 (8th
Cir. 1997) (failure to allege disabling mental impairment on application for disability
may be considered as credibility factor).

       Therefore, based on our review of the record as a whole, we conclude that
substantial evidence supports the ALJ’s finding that Craig possesses sufficient residual
functional capacity to engage in sedentary work.4

       Craig also contends that, by failing to consult the Dictionary of Occupational
Titles, the ALJ overlooked the actual physical demands of telemarketing that are
inconsistent with “simple unskilled sedentary work,” and was therefore wrong to


      4
       We also find no inconsistency in the ALJ’s alternative use of the phrases
“simple unskilled sedentary work” and, simply, “sedentary work.” Nowhere does the
opinion state or imply that Craig was able to perform the “full range” of sedentary
work, as Craig contends.

                                          -5-
conclude that Craig is able to perform her past relevant work. Craig did not articulate
this argument before the district court. The claim has thus been forfeited; accordingly,
we decline to address it. See Yeazel v. Apfel, 148 F.3d 910, 911-12 (8th Cir. 1998);
Misner v. Chater, 79 F.3d 745 (8th Cir. 1996).

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-